         Case 1:18-cr-00390-PAE Document 512 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                       -v-                                           18 Cr. 390-15 (PAE)

 CHRISTOPHER SIMON,                                                        ORDER
                                      Defendant.



PAUL A. ENGELMAYER, District Judge:

       The Court has been notified by the Probation Department that the placement anticipated

for Mr. Simon at the Samaritan Village residential drug treatment program has not yet been

finalized, as had been anticipated when the Court ordered his release on September 9, 2020. The

Court accordingly revises its earlier order. Mr. Simon is now to be released on Friday,

September 11, 2020, by which date the Court expects that Mr. Simon’s placement will have been

solidified. The Court directs the Probation Department, in consultation with counsel, to keep the

Court apprised each date this week as to the status of Mr. Simon’s Samaritan Village placement.

       SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge

Dated: September 9, 2020
       New York, New York
